 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining within the meaning of Section 9(b) of the Act;and WE WILL,ifan understanding is reached,embody any such understanding in a signedagreement.WE WILL NOT, by any refusal to bargain, interfere with,restrain,or coerceour employees in the exercise of their right to organize;to form, join, orassist a labor organization;to bargain collectively through a bargaining agentchosen by themselves;to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection;or to refrain fromany such activities(except to the extent that the right to refrain is limited bythe lawful enforcement of a lawful union security requirement).Dated-------------------By-------------------------------------------(Representative)(Title)UNITED INSURANCE COMPANY OF AMERICA,Employer.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia,Pennsylvania19107, Telephone 597-7617.Shovel Supply Company,Inc.andInternational Union of Electri-cal, Radio and MachineWorkers, AFL-CIO.Case 16-CA-9504.December 30, 1966DECISION AND ORDEROn August 22, 1966, Trial Examiner Josephine H. Klein issuedherDecision in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modification :11 The charge herein was filed on October 29, 1965.Section 10(b) of the Act prohibitsfinding violations based on conduct which occurred more than 6 months before the filingof unfair labor practice charges. In this Instance that date would be April 29, 1965.Accordingly,and contrary to the Trial Examiner's finding that Respondent failed tobargain In good faith from on or about April 16,1965, we find that such failure occurredon and after May 7, 1965, the date of the parties'second bargaining meeting.162 NLRB 43. SHOVEL SUPPLY COMPANY461We agree with Respondent that the Trial Examiner's Recom-mended Order should not be adopted in its entirety. We believe thatin the circumstances of this case the Board's customary cease anddesist provisions, where an employer has been found to have failedto bargain in good faith in violation of Section 8(a) (5) of the Act,will suffice to remedy Respondent'sunfairlaborpractices hereinfound.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraphs 1(b), 1(c), 1(d), 1(f), 2(b), and 2(c) fromthe Trial Examiner's Recommended Order.[2.Delete the second, fourth, and sixth indented paragraphs fromthe Appendix.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on October 29, 1965, by International Union of Electrical,Radio and Machine Workers,AFL-CIO (the Union),the General Counsel issueda complaint on December 30, 1965, alleging that, since on or about April 16, 1965,Shovel Supply Company, Inc. (Respondent)has violated Section 8(a)(5) of theNational Labor Relations Act by refusing to engage in good-faith bargaining withthe Union,which on March 31,1965, had been certified as the exclusive bargainingrepresentative for Respondent's employees in the unit involved.The complaint alsoalleged that on or about December 23, 1965, Respondent further violated Section8(a)(5) by unilaterally granting its employees holiday pay for December 24 and25, 1965.Upon due notice, a hearing was held before Trial Examiner Josephine H. Kleinon February 28 and March 1, 1966, in Dallas, Texas. All parties were representedand participated fully in the hearing.At the close of the hearing,I set April 4,1966,as the final date on which briefs might be filed.In response to a request byRespondents,that time was extended to April 25, 1966.On April 22, 1966,theGeneral Counsel moved to reopen the record for thereceipt of evidence concerning facts occurring since the close of the hearing. Thatmotion was granted and a notice of further hearing was issued.Thereafter,however,the parties entered a stipulation concerning the relevant posthearing facts. Thestipulation,which has been received as an exhibit in lieu of additional hearing,reads in part:. . . all parties to this proceeding agree that reference to this exhibit may bemade in all briefs, and in all respects this stipulation is to be treated as anyother Exhibit of Record.Briefs have since been received from the General Counsel and Respondent.Upon the entire record in this case,from observation of the witnesses, and on theconsideration of the briefs,Imake the following:FINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaint alleges, Respondent admits, and I find:(a)Respondent is a Texas corporation engaged in the manufacture,sale, anddistribution of earth moving equipment and related products.During the past year,a representative period,Respondent shipped products valued in excess of $50,000from its plant in Dallas, Texas, directly to points outside the State of Texas. Duringthe same period,Respondent received at its plant in Dallas, Texas, goods and mate-rials valued in excess of $50,000 directly from States other than Texas. Respondentisnow, and has been at all times material herein,an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act. 462DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)The Union is, and has been at all times material herein, a labor organiza.tion within the meaning of Section 2(5).(c)On March 31, 1965, pursuant to a Board election held on March 23, 1965,the Union was duly certified as the exclusive collective-bargaining representative ofRespondent's employees in the unit here involved. At all times since March 31,1965, the Union has been, and is now, the exclusive representative of the employ-ees in the unit involved for the purpose of collective bargaining with respect torates of pay, wages, hours of employment, and other terms and conditions ofemployment.H. THE UNFAIR LABOR PRACTICES ALLEGEDA. Prehearing conduct1.FactsThe Union won an election on March 23 and was certified on March 31, 1965.Its demand for bargaining was sent to Respondent on April 1.The first bargaining session, held on April 16, was a short one. Part of theUnion's proposed contract was discussed, item by item, but apparently no substan-tial agreements were reached. At the second meeting, held on May 7, 1965, nego-tiation was commenced on the basis of Respondent's counterproposals, which servedas the basis of all subsequent negotiations. There were a total of 11 negotiatingsessions, the last being held on October 1, when the parties met with a representa-tive of the Federal Mediation and Conciliation Service.By some time around the end of August, agreement had been reached on anumber of provisions. At that time, Respondent prepared a draft contract embody-ing all the items agreed on and leaving blank spaces for the provisions still in dispute.The major stumbling blocks at that time were disagreement as to management-rights clause and the Union's demands for paid vacations, premium pay for workon the sixth and seventh consecutive days, time and a half for all work in excess of8 hours in any 1 day, jury pay, and paid leave for death in the family. For presentpurposes, consideration is focused on Union's demands listed above.Early in the negotiations, Mr. W. A. Ford, director of the Union and its chiefnegotiator, stated that the items listed were most important; that no contract with-out these items could secure the requisite approval of the International Union. Par-ticular importance was attached to the demands for paid holidays and time and ahalf for work in excess of 8 hours in any day. Respondent refused to meet thesedemands in any part. According to Ford's testimony, Respondent based its refusaltomake concessions on these points on "convictions" held by the Company's presi-dent,Mr. L. C. Ferguson, Sr.' Ford's testimony in this connection, addressed spe-cifically to the question of paid holidays, was as follows:Well,Mr. Ferguson, Sr., L. C. Ferguson, had some pretty firm convictionsabout that he wasn't going to give anybody any holidays or he wasn't goingto pay anybody for any time that they didn't work, and that he was not goingto agree to any holidays of any description. . . . He would agree with theholidays, but without pay.The Union's original contract proposal listed 8 holidays, including Christmas Eveand Christmas Day. However, this proposal never was the subject of real bargaining.Actual bargaining appears to have started from 6 holidays? During the negotiations,theUnion reduced the number of paid holidays, it was demanding. According toFord, he reduced his demand to as low as 1 paid holiday; Respondent's representa-tives testified that Ford came down only to 4 holidays. The conflict is unimportant,sinceRespondent remained adamant against providing any paid holidays or anyother form of pay for time not worked.'Ferguson had been the "chief executive officer and head of the Dallas plant" of thepartnership which preceded the present corporate Respondent. See 118 NLRB 235, 238,enfd. 257 F 2d 88, In which the partnership was found to have violated Section 8(a) (3)and (1). Ferguson is the dominant figure in the present company but did not testify inthis case2The testimony spoke in terms of an original list of 6 holidays. However, Respondent'sfirstand final written proposals listed 5 holidays without pay and the Union's lastwritten proposal listed the same 5 days as paid holidays : New Year's Day, Fourth ofJuly, Labor Day, Thanksgiving Day, and Christmas Day. SHOVEL SUPPLY COMPANY463The Union then said that as a compromise, it would take a wage increase, whichitwould apportion to the various items in dispute. According to Ford, on this basistheUnion would demand a totalincreasein the neighborhood of 20 to 25 centsper hour. At this point Respondent offered an across-the-board increase of 3 centsper hour, which the Union immediately rejected. At the meeting of October 1, 1965,with the participation of the Federal Mediation Service, the parties stuck by theirprior positions, but Respondent raised its monetary offer to 5 cents per hour if theUnion would accept the contract as written by Respondent. The Union rejected theoffer.No further bargaining meetings were held. The Union filed its charge with theRegional Director on October 29, 1965. The charge alleged refusal to bargain "Onor about October 1, 1965."On or about November 30, 1965, the Union sent Respondent a new draft of aproposed contract. In this version, the Union had provided the following specificamounts of hourly wage increases in lieu of its original demands:Cents per hourIn lieu of6---------------------------------paid holidays2---------------------------------time and a half on 6th day2---------------------------------time and a half on 7th day3--------------------------------- 3 days death in the family leave1--------------------------------- jury payThe Union had eliminated its demand for time and a half for any work inexcess of 8 hours on any 1 day. In an accompanying letter, Ford said, "After theseproposed concessions have been granted, the Local and the International wouldwant a 10 cent an hour increase across-the-board."So far as appears, Respondent did not directly reply to this union letter andproposal. Instead, on or about December 13, 1965, it sent Ford a draft of the con-tract it was then offering.3 Ford made no immediate reply because, as he testified,the new draft "was nothing more than a reproduction of the original proposal thecompany had proposed. . . . It was nothing in the worldmorethan a re-draft ofwhat you already had." Comparison of the two drafts bears out Ford's statement;except for changes agreed upon (which are discussedinfra,II,A, 2, 6), Respond-ent's last offer was substantially the same as its first.On December 23, 1965, without any prior notice to or communication with theUnion, Respondent paid the employees for a full day on Christmas Eve at straighttime and for 5 hours at time and a half for Christmas Day.4 On neither of these2 days did the employees work.The present complaint was filed on December 30, 1965. On or about Febru-ary 10,1966,apparently at the request or suggestion of Board representatives, FordtelephonedMalone, Respondent's counsel,and summarized the concessions whichthe Union was ready to make. He stated that the Union was prepared to take 4instead of 6 paid holidays and 2 instead of 3 days death in the family leave. Fur-ther, the Union would drop its demands for jury pay and a dues checkoff. Fordalso agreed that he would submit a shortened management right's clause.With theseconcessions,theUnion then wanted a 10-cent across-the-board wage increase.Malone agreed to discuss the matter with other representatives of Respondent andreport back to Ford, but, up to the time of the hearing, he had not been in touchwith Ford.5There were no further negotiations or discussions before the hearingin this case.2.Discussion and conclusionsa.Unilateral grant of holiday payRespondent's unilateral grant of pay for Christmas Eve and Christmas Day,which were observed as holidays, was clearly violative of Section 8(a)(5) and (1).The result is the same whether it be called"holiday pay"or a "Christmas present,"3 This proposal was introduced by Respondent in the course of cross-examining Ford.Counsel produced a document which he stated was a covering letter to Ford. Ford wasunable to identify it as having been received and it was not introduced in evidence.4 A. payroll check stub of one employee shows that Christmas Eve was included in"regular time,"while Christmas Day was shown as "overtime "5This despite the fact that Malone had erroneously understood Ford as having agreedto relinquish the Union's demand for time and a half for work in excess of 8 hours inany day. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Respondent chooses to call it. The fact is that the unilateral grant of suchbenefit to employees who are represented by a bargaining agent violates the employ-er's statutory duty to bargain.Werstein'sUniform Shirt Co.,157NLRB 856;American Sanitary Products Co.,157 NLRB 437.6 That Respondent had not commit-ted itself to a continuing policy of granting paid holidays does not change the legalconclusion. Cf.Stafford Trucking, Inc.,154 NLRB 1309.Respondent's unilateral grant of holiday pay, which Respondent had adamantlyrefused to grant on the Union's request, clearly would tend to undermine the rightof self-organization "by emphasizing to the employees that there is no necessity fora collective bargaining agent." MayDept. Stores Co. v. N.L.R.B.,326 U.S. 376, 385.b.Alleged bad-faith bargainingWhether Respondent violated its statutory obligation to bargainin goodfaith, asalleged in the complaint, must be decided largely on the basis of circumstantialevidence concerning the totality of its conduct.N.L.R.B. v. Reed & Prince Mfg.Co., 205 F.2d 131, 139 (C.A. 1), cert. denied 346 U.S. 887. While it is true,generally speaking, that an employer is not required to make concessions on par-ticular union demands in order to avoid a finding of bad-faith bargaining, and it isnot the Board's function to compose differences between the parties, the natureand extent of his concessions made and the reasonableness of hispositions areindicative of his mental state, which in the last analysis, is the decisive fact in casessuch as this.Texas Coca-Cola Bottling Co.,146 NLRB 420, enfd. 365 F.2d 321,(C.A. 5), and cases there cited;United Steelworkers, AFL-CIO v. N.L.R.B.,363F.2d 272 (C.A.D.C.);East Texas Steel Castings Co.,154 NLRB 1080. Under thewell-established standards set forth in the cases cited, for thereasonshereinafterset forth, I have concluded that from on or about April 16, 1965, Respondentengaged in dilatory tactics and bad-faith bargaining, in violation of Section 8(a)(5)of the Act, as alleged in the complaint.Respondent made no concessions on any of the issues which, from the beginningof the negotiations, the Union had indicated were its most important demands.Ford, the Union's representative, testified that during the negotiations L. C. Fergu-son, Sr., Respondent's president and dominant figure, expressed his unalterable"conviction" against granting pay for anytimenot worked. Respondent has notsuggested any other basis forits intransigence.The record belies any contention that Respondent's unyielding position wasgrounded in good faith on a matter of principle. It appears that in the past, withFerguson at the helm, the Company had paid "year end bonuses," which,accordingto the uncontradicted testimony of one employee, were paid "usually on the timethatwe took off for Christmas." 7 Further, the Company had regularlygrantedpaid vacations, which clearly constitutes pay for time not worked. Additional, sofar as appears, Respondent refused to consider the Union's offer to take a wageincreasein lieu of holiday pay. Finally, the plausibility of Ferguson's "conviction"as anexplanation for Respondent's adamant position concerning paid holidayscompletely evaporated when Respondent unilaterally granted pay for the Christmasholidays in 1965. Respondent expressly disclaimed economic inabilityas the basisof its refusal to agree to paid holidays.Respondent's brief makes clear that the real reason for Respondent's positionconcerning paid holidays was its desire to retain the "right" to take unilateral actionin this connection, as it did on Christmas 1965.8 In other words, Respondent wasdemanding the right to grant or withhold paid holidays at will, unilaterally, as itdid for Christmas in 1965.Respondent's adamant refusal to consider any contractual provision for paidholidays,without giving any reasonable explanation for its position, was clearlybad-faith bargaining, since the Company knew that such position would in all prob-6The violative nature of this conduct is not mitigated by the fact that Respondent'scounsel, who was also a member of its negotiating committee, had been consulted and toldRespondent "to go ahead and do it."7 This fact was adduced on cross-examination by Respondent's counsel after the witnesshad testified on direct examination that in his 9 or 10 years in Respondent's employ hehad never received a paid holiday6The brief says : ". . . The company did give its employees a Christmas present in1905, but it did not establish a policy of granting holiday pay by so doing There wasand has been no change in the company policy regarding holiday pay. . . . Does theGeneral Counsel suggest that the company rescind the Christmas present?" SHOVEL SUPPLY COMPANY465ability prevent the consummation of any agreement. George E. Seay, Esquire,9 whoparticipated in some of the negotiations on behalf of Respondent,testified asfollows:Q. Have you ever negotiated a contract without provision for paid holidays?A. No, sir, I never have, that is, where I got agreement from the union. Ihave had some where they didn't offer a paid holiday, but we didn't get anagreement.This testimony casts some doubt on Seay's good faith in contending, at the bargain-ing sessionsinAugust, that the question of paid holidays should be postponed tothe end of the negotiations, to be decided with the other "economic" issues. IfRespondent was (as it maintains it still is) firmly resolved not to grant paid holi-days, and Seay believed that no agreement could be reached without some provisiontherefor,his suggestion that the issue be deferred to the end of the negotiationscould serve the purpose only of prolonging the matter, with Respondent thus creat-ing a semblance of bargaining while knowing that no agreement would be reached.ioCf.Rhodes-Holland Chevrolet Co.,146 NLRB 1304, 1305, 1316-17.Similarly, Respondent's purported objections to any provision for time and a halffor work in excess of 8 hours in any day bear the indicia of bad faith. The evidenceshows that Respondent's plant regularly works overtime. Respondent's representa-tives purported to fear that if the employees were paid premium pay for any workduring the early part of a week, they might then absent themselves toward the endof the week. However, Respondent's witnesses conceded that they had no knowl-edge of any such problem having arisen in plants which pay time and a half forwork in excess of 8 hours in any day,as isrequired under the Walsh Healey Act(41 U.S.C. 35). Further, they failed to consider the fact that the Union had madeconcessions concerning Respondent's proposed contract terms requiring employeesto work overtime on request, subject to stringent disciplinary action for refusal, andproviding for discharge for absence of 1 day without a valid excuse.It bears repeating that I am not suggesting that Respondent was required to yieldto these demands by the Union. However, the unsubstantiality of the reasons givenfor their rejection leads me to conclude that Respondent's position is motivated pri-marily by a desire not to reach an agreement.Although Respondent's brief states that "Respondent supported the rejections [ofthe Union's demands] by reasonable argument," the record is barren of any rea-sons for most of the rejections. Indeed, Charles M. Smith, one of Respondent'snegotiating team, affirmatively testified that Respondent gave no reasons for its posi-tion on several items, including its opposition to the Union's proposals for night-shift differential; washup time; Respondent's providing work tools, clothes, and pro-tective items; sick leave; hourly pay setup for lost time due to accident; and pay forthe entire day on which an employee was injured. Respondent's brief provides noelucidation, disposing of the matter with the statement that "No purpose will beserved by reciting herein the specific reasons why the company did not agree withspecific Union demands..Certainly, the company's argumentscannot be termedunreasonable." I find, on the present record, that Respondent has failed to provideany support for many of its positions. The picture of arbitrary conduct which resultsbelies any good-faith desire to reach an agreement."Southwestern Porcelain SteelCorp.,134 NLRB 1733, 1742, enfd. 317 F.2d 527 (C.A. 10).In its brief, Respondent contends that its original contract proposal embodied "ini-tial concessions in an attempt to reach a contract." 12 The Respondent's first con-tract proposal was presented as a complete counterproposal to the one originally9 Seay is the partner of Malone, who represented Respondent in the negotiations andthrough the hearing in this case.10 The suggestion that the question of paid holidays be deferred until all noneconomicprovisions had been agreed on appears inconsistent with Respondent's offer of a wageincrease of 3 cents per hour on August 27, which it raised to 5 cents on October 1, 1965.n A glaring example of what, in the absence of any attempted explanation appears anarbitrary position designed as a roadblock to an agreement is Respondent's insistencethat vacation pay not be paid until the first regular payday after the employee's returnfrom vacation.12 The items referred to are said to constitute "concessions because they representedchanges from past company practice " No record references have been supplied, andI have found no clear evidence as to Respondent's past practices on most of the mattersspecified.264-047-67-vol. 162-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented by the Union. It did, as Respondent states, contain provision for seniorityand a grievance procedure (including "recourse for any alleged unjust disciplinarydischarge").While these two items are, to be sure, extremely important, it is diffi-cult to consider them great "concessions," since the Union could hardly serve itsfunction as a collective-bargaining agent for the unit employees without providingthem the minimum job protection provided by some form of seniority and grievanceprocedures.Respondent's first counterproposal also did provide that the Unioncould provide a bulletin board, at a place designated by Respondent, for notices ofmeetings; all other notices to be posted had to be approved in advance by Respond-ent.13Respondent also lowered from 3 to 2 years the length of service required fora 2 weeks' vacation. The Union's proposal had not requested this; instead, theUnion had requested a 3 weeks' vacation after 5 years, and 4 weeks after 10 years.Respondent's proposal also provided that vacation pay would be paid if an employeedied or was discharged after the vacation had accrued but before it was taken. And,finally,Respondent's brief refers to a report-in pay provision as a "concession"included in its original proposal. It provided for 1 hour's reporting pay, whereas theUnion's proposal contract had called for 4 hours call-in pay and 8 hours reportingpay.Although it made no major concessions on the Union's important demands,Respondent's first counterproposal was not on its face a bad-faith offer. Had it beenpresented as a "hard" initial position from which to bargain, no violation of theAct would be found. But it could not, in itself, be said to embody substantial con-cessions calculated to arrive at an agreement, particularly in view of other terms,such as management's having the unqualified right to contract out any or all of theunit work or have such work done by nonunit employees. The subsequent course ofthe negotiations demonstrates that Respondent did not approach the bargainingtable with any desire to reach agreement.14In its brief, Respondent then sets forth, without explanation or discussion, threelistsof changes from its original proposal which were made in the course of thenegotiations. In Respondent's words, these enumerations are provided to "demon-strate the considerable lengths the Respondent went to in an effort to reach anagreement with the Union."The followingisan item-by-item summary of the written changes listed byRespondent:(1)Respondent agreed to eliminate from the recognition clause of its proposedcontract the statement: "and it is further agreed that members of the Unionwill render to the Company diligent and efficient services." Respondent pre-sented no explanation for its originally including this provision. Its omissioncould be a "concession" on Respondent's part only it had been designated toserve some undisclosed purpose, such as giving Respondent a colorable groundto contend that a particular union member's alleged "lack of diligence" or"inefficiency" constituted a breach of the agreement. Discipline of employeeswas specifically provided for in other portions of the proposed contract.(2) and (3) Respondent's original proposal called for time and a half on thesixth [and seventh] day[s] in any week if an employee had worked "his regu-lar shift for five or six days of that work week." In Respondent's final writtenversion, the quoted language has been changed to read "forty (40) hours in thatwork week." This change could hardly be called a "concession," since therevised language provided simply for what was already required by the FairLabor Standards Act (29 U.S.C., §207(a)(1)),i.e.,time and a half for anyis Ford testified that Respondent later agreed to provide the bulletin board. But Re-spondent's last written version of the proposed contract did not embody this change14Even if Respondent's first proposal had been made in good faith the Decision herereached would be the same SeeHouston Sheet Metal ContractorsAssn , 147 NLRB 774,777: "Although the record indicates that Respondents may have initially approachedthe bargaining table with a sincere desire to reach agreement, we are also convincedthat subsequent conduct showed a marked absence of good faith within the meaning ofthe Act."Finding that "Respondent engaged in a course of conduct, the totality of which failedto comply with the statutory requirement of good-faith bargaining," I conclude thatRespondent's violation commenced on April 16, 1965, when the first bargaining sessionwas held.California Girl, Inc,129 NLRB 209, footnote 3;Cabinet Manufacturing Co ,140 NLRB 576, footnote 2,Stevenson Brick and Block Co,160 NLRB 198. SHOVEL SUPPLY COMPANY467hours over 40 in any week.15The Union's original proposal called for time anda half for Saturdays and double time for Sundays as such.(4)Respondent's original proposal provided that the first time an employeerefuses to work overtime when requested,"he may be given a disciplinary lay-off of two days,without pay,and for the second refusal he will subject to dis-charge." Respondent thereafter"changed" this provision by adding the follow-ing sentence:"If, in the opinion of Management,the employee has a legitimateexcuse for his refusal the Company may waive the layoff." Whether or not thisaddition has the effect(which it appears to have)of making discharge for asecond refusal mandatory,itcan hardly be said to constitute any "concession"to the Union;the layoff provision Respondent originally proposed was statedpermissively and the addition merely made it clear that the matter was entirelywithin Respondent's discretion.(5)Respondent changed its original proposal concerning job classifications byadding a provision that in preparing the schedule,"the Company reserves theright to require aptitude tests for said classifications."It is a great understate-ment to say that the Union did not consider this change to be a "concession" byRespondent.According to Mr. Smith,afterRespondent had added the provi-sion for aptitude tests, the Union sought to have it limited to future employees,but Respondent would not agree to any such restriction.(6)Respondent added a provision for preparation of a vacation schedule.Respondent did not accept the Union's suggestions that preference as to vaca-tion be given on the basis of seniority and that the schedule be established bymutual consent.(7)Respondent agreed to the Union's request that the grievance procedure berevised to provide that the arbitrator would have 30 days within which to ren-der his decision rather than the 5 days which Respondent had originally pro-vided.16 Since 5 days is so obviously unrealistic,17 this concession can hardlybe deemed a major one,ifRespondent'soriginal proposal was a good faithoffer.(As is discussed below, section B, Respondent has since attempted towithdraw its agreement to any arbitration as part of the grievance procedure.)(8) and(9) Respondent agieed to increase reporting pay from one hour totwo hours.(10)Respondent agreed to reduce the "probationary"period for a newemployee from 150 to 90 days. The Union's original proposal called for a 30-day period.(11) In the course of the negotiations,the seniority provision was changed bythe addition of a provision for posting of the seniority list on the bulletin boardfor employees to check. However,there is no provision,as requested by theUnion, for employees to protest the list before it becomes final. Further,Respondent'soriginal commitment to provide a revised list every six monthswas deleted.The Union'soriginal proposal had called for Respondent's pro-viding a list of changes every month.(12)Respondent agreed to increase from 24 to 48 hours the time within alaid-off worker is required to report after being recalled.(13)Respondent agreed to increase from 3 to 5 days the time within which adischarged or laid-off employee may make a written grievance to the Griev-ance Committee or the Union.(14) Respondent'soriginal proposal provided that any employee could berequired to undergo physical examinations by doctors selected by Respondent.Respondent thereafter agreed that if the Union felt an injustice had been done,the employee could be examined by another doctor chosen and paid by theUnion, and if the two doctors disagreed,they would secure a third, whosedecisionwould be binding.Whilemaking this concession to the Union,Respondent added a provision giving the company the right to require poly-graph examinations at any time,not only as a prerequisite to employment, as'Smith,Respondent's representative,testified that in its original proposal the Com-pany "definitely agreed to time and a half for anything in excess of 40 hours in a week "16 At first,Ferguson,Senior,would agree to increasing the time only to 10 days, butcounsel prevailed on him to raise it to 30 and kept this despite Ferguson's subsequentattempt to reduce it to 20.17 That Respondent's president was committed to rendering his decision on a grievancewithin 5 days does not establish that any such restriction could be imposed on impartialarbitrators. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been originally provided. The change in this section was hardly a substan-tial net gain to the Union.(15)Respondent agreed to add one toilet to each restroom.(16) The original proposal provided for automatic annual renewal of the con-tract unless either party gave 60-day notice "of its desire to terminate same."This language was amplified to provide for a party giving notice "of its desiretochange, modifyor terminate same." (underscored words were added). Thischange was simply clarifying and made no substantive change in meaning.Although it was suggested by the Union, it cannot be viewed as any "conces-sion" by Respondent.To the foregoing list of changes made in the written contract proposal, Respond-ent's brief adds reference to 3 changes "made by notation in negotiations." Thesechanges were:(1) Leave without pay for death in the family. This provision (which is notincluded in Respondent's last proposal) hardly constitutes any great concession.18(2) Two ten-minute rest periods per day. This "concession" has not beenincorporated in Respondent's December versions of the contract. It might benoted that the company rules submitted by Respondent provided for 1 restperiod per day. Although the Union's original contract proposal called for 2,the abbreviated set of rules the Union later submitted accepted Respondent'sprovision for 1 rest period per day.(3) Statement that the present insurance program would remain in effect Mr.Smith testified that this committment was made in writing at the meeting onAugust 27. However, the version of the contract' Respondent sent to the Unionin December contains no reference to insurance, despite the fact that Mr. Fordhad previously objected to this deficiency in Respondent's original proposal.The claimed "concession" was in response to the Union's suggestion that itmight like to investigate the possibility that a better insurance plan might beavailable. Respondent, however, did not even inform the Union of the cost ofthe existing plan to Respondent.Finally, Respondent's brief lists 6 "changes . . . made by the company":(1)Elimination of a proposed provision permitting Respondent to put jobs ona piece rate basis. Significantly, however, the Union had accepted the originalprovision on this subject, and it has not been eliminated from the last writtenversion of the proposed contract which Respondent sent to the Union inDecember.(2)Respondent did agree to eliminate "attitude, ability to get along with peo-ple and willingness to work" as qualifying factors in promotions, etc. Since"ability and qualifications to perform the work skillfully and efficiently" isretained as a factor, and the company alone is given the right "to apply anddetermine" that factor, it cannot be said that it has relinquished much by elim-inating reference to personality factors, unless its original proposal amounted toan undisclosed attempt to secure a protective umbrella for arbitrary action.(3)Respondent claims to have added a provision making discharges for mis-conduct "subject to grievance procedure." Its final written version of the con-tract,however, does not contain the announced provision. In any event, asMr. Charles Smith, one of Respondent's negotiators, testified, it would be super-fluous because from the beginning there had been a separate section applyingthe grievance procedure to "Any employee who is discharged or laid off fordisciplinary reasons and who wishes a hearing concerning such discharge orlayoff."(4)Respondent states that it agreed "to first submit the company working andsafety rules to the Union." Mr. Smith, for Respondent, testified that his com-mitment was written into the contract in a meeting on August 27. However, thewritten version sent to the Union in December provides, in this regard, onlythat Respondent shall have the right-To establish safety and working rules and penalties for violation of saidrules; provided, however, Company shall not establish any rules whichare in violation of any of the terms or provisions of this Agreement.18 Particularly in view of Smith's admission that, while he didn't know of any specificinstance, he felt "like [the company] probably would have . . . permitted anyone timeoff to attend a funeral of someone in the family"before it started bargaining with theUnion. SHOVEL SUPPLY COMPANY469This is the same wording that was contained in the original proposal, to whichthe Union objected.Respondent did produce its proposed rules at one of the bargainingsessionsand they were discussed. In the main, the Union had very few substantialobjections.19However, the Union requested that the provision for discharge forunexcused absence of 1 day be changed to 3 days. Respondent's latest versionof the contract retains the 1-day provision as part of the management-rightsclause.(5)Respondent did accede to the Union's request that the words "includingphysical"be deleted from the provision of the proposed contract givingRespondent the right "To determine the qualifications of employees." The pro-posed contract,however, still contains a provision that "At the discretion ofthe Company,employees.may be required from time to time to takephysical examinations,including x-rays," and failure to pass such examinationmay be cause for discharge. (Seesupra.)(6)Respondent did add a provision, suggested by the Union, that traineeswould have seniority from the date of hire if they were permanently assignedto the production department.The foregoing summary of the "changes" in its proposals to which Respondentpoints shows only very minor "concessions," and those accompanied in severalinstances by increased demands by Respondent.The Board's language inRhodes-Holland Chevrolet Co., supra,1305, is apropos:In assessing Respondent's bargaining attitude we have taken into accountthatRespondent did at times recede from previously expressed positions onminor items,but, considering the totality of Respondent's bargaining conduct,we are nonetheless satisfied that Respondent used such seeming reasonablenessmerely as a cloak to mask its real intent to put off more meaningful bargaining.To me, the Company's conduct in making the numerous "changes" listed byRespondent, rather than evidencing any attempt to reach a contract, "looks morelike a stalling tactic by a party bent upon maintaining the pretense of bargaining."N.L.R.B. v. Reed & Prince Mfg. Co., supra,139.The one thing Respondent never did was actually sit down and try to work outa compromise which might have been acceptable to the Union or provide the basisfor discussion.Even after the Union indicated that it would accept a contract with only "some"of its original demands, and would accept a wage increase in lieu of demands towhich Respondent had been most adamantly opposed, the most Respondent waswilling to offer was a wage increase of 5 cents per hour if the Union accepted thecontract as then proposed by Respondent. With the Union asking 10 cents per hourin addition to its other demands(which it valued at 16 cents on an "in lieu"basis),Respondent could scarcely contend that it increased its wage offer from 3 to 5centswith the slightest expectation that it would be acceptable. Cf.N.L.R.B. v.Reed & Prince Co., supra,at 138:The plain fact is that after months of negotiations, as the Board observed,"practically all the Union could report to its membership in the way of prog-resswas the 10-cent wage offer-freely given by the Respondent in an infla-tionary period of rising wages...." 20On all the evidence,including the demeanor of the witnesses,and considerationof the briefs filed by the parties, I find that from on or about April 16, 1965, toMarch 1, 1966, when the hearing in this case was concluded, Respondent engagedin bad-faith, sham bargaining, thus violating Section 8(a)(5) of the Act, as allegedin the complaint.11Ford felt that much of the material contained in the Company's proposed rulesdid not properly qualify as rules. He produced a copy of an abbreviated version whichhe testified he had sent to Malone, but which Malone did not recall having received90 Since the hearing in this case, the present Respondent has voluntarily given a wageIncrease more than double the 5 cents which was its best offer to the Union in the courseof negotiations.Seeinfra,section II, B. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Posthearing conduct1.The factsUnder date of March 22, 1966, John Edward Price, Esquire, of Fort Worth,Texas, filed with the Chief Trial Examiner a request on behalf of Respondent forextension of the time for filing briefs from April 4 to May 10, 1966. After statingthatMalone, who had appeared for Respondent up to that time, had been injured,Price's letter read, in part:... As a result it became necessary for [Mr. Malone] to withdraw from thecase, and Respondent was forced to employ the undersigned for the purposeof writing the brief to the Trial Examiner.21The purpose of this letter is to request an extension of time for filing thebrief to the Trial Examiner until May 10, 1966. This request is made so thatImight have an opportunity to familiarize myself with the record. I onlyreceived the transcript of testimony today, and I have not yet received a copyof the exhibits.An extension was granted until April 25, 1966.On March 28, Price wrote to the Union as follows:Effective April 4, 1966, the Company proposesto raise wages5 percentacross the board. The Company hereby withdraws its previous offer of 50per hour.The Company withdraws its previous offers on the following matters:1-Arbitrationas a finalstep in the grievance procedure.2-The last offer concerning contracting out work.3-Its last offer concerning foremen working.If the Union wishes to meet and discuss these matters before April 4, pleaseadvise. If we cannot arrange a meeting prior to April 4, the Company proposesto let the wage increase go into effect without precluding bargaining on wages.The undersign's authority to act as bargaining spokesman for the Companymay be verified by calling Mr. L. C. Ferguson at the Company office.In reply, the Union stated that it had no objection to the 5-percent wage increasebut that: "we strongly object to the Company withdrawing things that we havepreviously agreed to." The Union stated its willingness to meet at any time. Ameeting was then held on April 2. Respondent was represented by Attorneys Priceand Norman R. Bennet 22 At this meeting, Price first presented the following sub-stitute for arbitration as the final step in the grievance procedure, which had previ-ously been agreed on:Step 4. The decision of the president [of the Company] as set forth in Step3will be final and binding with respect to theissues.Except that after exhausting the foregoing steps, if either party feels that theprovisions of the contract have been violated then that party shall retain anyrights it may have had under the existing Civil law, including filing a breachof contract suit and/or the right to strike 23 However, the Union agrees that ifitdecides to strike it shall;(a)Within 10 days of the receipt of the decision of the president givethe company written notice of its intention to strike; and(b)Within 30 days of receipt of the president's decision actually com-mence the strike.21 It might be noted that Scay, Malone's partner, who had participated in some of thecontract negotiations testified at the hearing It is not apparent, therefore, why Malone'sunfortunate incapacity "forced" Respondent to retain new counsel, totally unfamiliarwith the case.Respondent, of course, has the right to retain any counsel it desires The change ofcounselwould perhaps not be worthy of note except for the subsequent course of Re-spondent's conduct.22The letterhead on Price's letter of March 22 identifies Bennet as an associate inPrice's office.23 The words "either party" misleadingly convey an impression of some mutuality.Since Respondent's proposal makes the decision of its president "final and binding in allrespects,"Respondent could not conceivably "feel that the provisions of the contracthave been violated" by the resolution of a grievance SHOVEL SUPPLY COMPANY471Price next withdrew Respondent's most recent offer-a contract term concerningsubcontracting of work, which had provided that Respondent would have the right:To contract out any work(1)Where the Company does not have trained employees available oron layoff status hereunder; or(2) does not have the technology, tools, equipment or facilities there-for; or(3) the performance of such work in the plant, in the judgment of theCompany, is not economically feasible.In itsplace, Respondent now insisted on its original proposal for the unqualifiedright "To subcontract all or any part of the operation."Price next announced Respondent's withdrawal of its most recent proposal con-cerning working foremen, which read:The Company reserves the right to have work done by members of Man-agement, Supervisory Employees, and employees outside of the bargaining unitwhen in its judgment such action is desirable for the orderly and efficientoperation of the Plant,as long as it does not deprive any hourly paid employ-ees of regular shift work in the unit.[Emphasis supplied.]Respondent now demanded elimination of the final proviso against depriving unitemployees of regular shift work (the portion emphasized).In addition to these three items, which had been mentioned in his letter of March 28,1966, Price also requested elimination of Article 13, the "No-Discrimination, No-Strike and No-Lockout" provision which had been contained in the Respondent'soriginal proposal and accepted by the Union after initial objection.2.Discussion and conclusionsThe grievance procedure, including binding arbitration as the final step, hadoriginally been drafted and proposed by Respondent. It was agreed on at least asearly as August 10, 1965.24Under Price's latest proposal, there would be no practical recourse against arbi-trary action by Respondent on employee grievances except for a strike-and thatwithin limitations which would severely circumscribe the Union's scope in devisingtactics.While Respondent has not stated any reasons for its present proposals, pre-sumably it would seek to justify elimination of the no-strike clause asa quid proquofor deletion of the provision for arbitration.TextileWorkers Union v. LincolnMills,353 U.S. 448, 455. But the restricted right to strike now proposed certainlyisno satisfactory substitute for arbitration. Since the decision of Respondent'spresident on any grievance is to be final, it is clear, as the General Counsel observesin his brief, that "Respondent could pick and choose those times which it waswilling to chance a strike by its employees without giving anything in return." 25And the fact is that the Union had agreed to the no-strike provision, despite Ford'sinitial strong objection to its breadth.The major purpose of the Act is to minimize "strikes and other forms of indus-trial strife or unrest" (Sec. 1). Presumably an employer's own self-interest is alsobest served by eliminating strikes. Indeed, Seay, testifying concerning a bargainingsession inwhich he participated on behalf of Respondent, said that he:... argued that that was all the company got out of the contract, really, orone of the main features that they got out of it was this no strike provisionand the rights of management clause.2624The parties apparently remained in disagreement as to whether grievances should beprocessed during or outside working hours and whether members of the grievance com-mittee should be paid by Respondent for the time spent on processing grievances So faras appears these issues are still opena The"quid pro quo"rationalization could hardly cover both elimination of arbitra-tion and deletion of the no-discrimination and no-lockout provisions of Respondent'soriginal proposal3 ,Over the General Counsel's objection, I admitted in evidence "minutes" of the bar-gaining session of August 10 prepared by Seay Those "minutes" contain the followingparagraph : "Mr Seay got down to Article 13, Section 2, and said be could not understandwhy Ford would object to that section of the No Strike clause As a matter of fact, thatwas all the Company got out of a Contract, was the No Strike clause, and that Fordhad agreed to No Strike clauses of this character before Mr. Ford said lie felt that it was toorestrictive and too detailed and went too far, and that he did not agree to a No Strikeclause in that language " As previously noted, the Union thereafter did accept Respond-ent's proposed no-strike provision. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was evidence that at severalpointsduring thenegotiationsFord had, ineffect, threatened a strike if agreement was not reached. However, no strike votewas actually taken. Apparently heartened by this course of events, Respondent nowappears prepared to gamble the no-strike clause for provisions which would rele-gate the Union to no remedy other than immediate strike orextensiveand pro-longed litigation.I thus consider Respondent's position with respect to the grievance procedure andelimination of the no-strike clause a flagrant example of bad faith and a directflouting of the basic purpose of the Act.27H. K. Porter Co.,153 NLRB 1370, 1373enfd.sub nom. Steelworkers v. N.L.R.B., supra.Testimony of Charles Smith, Respondent's representative, itself demonstrates thebad faith of its withdrawal of the proposed wording of the provisionconcerningworking foremen and its present demand for the unqualified right to have nonunitemployees perform unit work. At the hearing, Smith stated that the Company"never desired or never asked" that its foremen be "full-time working productionmen." He stated that "part of our business simply require on occasions that some-body other than a person in a bargaining unit do some of the work." He thenadded that the provision in its December proposal "worked around the problemsthat we had and should have been an adequate compromise." The "compromise"proposed by Respondent would have permitted work by supervisors and other non-unit employees "as long as itdoes not deprive any hourly paid employees of regularshiftwork in the unit." The Union's written contract proposal of November 1965had included this provisionminusthe words "regular shift." The parties thus wereclose to agreement on terms which would protect the legitimate interests of both.There being no apparent justification for Respondent's present withdrawal of itssuggested "compromise,"I canconclude only that it was motivated by a bad-faithdesire to avoid reaching agreement. As Ford noted in his testimony, an unrestrictedright in Respondent to assign unit work to nonunit employees would permitelimina-tion of all overtime.Respondent has not explained how the limitationson itsright to contract outwork which it previously offered have become inconsistent with its legitimate andreasonable needs. The unrestricted right to contract work out, which Respondentnow demands, would leave the employees entirely at the Respondent's mercy.Itwould be difficult to conceive of any proposals that Respondent could makewhich would strike more directly at the heart of an agreement than the unrestrictedright to contract out work or have unit work performed by nonunit employees. Assaid in"M" System, Inc.,129 NLRB 527, 551, "The terms on which the Respond-ent conditioned agreement were such as to leave the Union better off without acontract than with one. Even without a contract, the Union, under thestatute,would have had the right, for example, to be consulted in advance and to bargainabout" contracting work out and having unit work performed by nonunit employ-ees. (Respondent's proposed "Rights of Management" clause would give Respond-ent the unqualified right to "Discontinue the operations or any phase or departmentthereof; to close the plant or plants, relocate same or any part thereof or liquidateor dissolve the corporation.")Nor can Respondent's decision to grant a 5-percent wage increase be viewed asany indicationof a good-faith desire or attemptto reach agreement.The languageof another Trial Examiner concerningraises grantedby anothercompany forwhich Pricewas the bargaining agent is entirely apropos in this case.InAmericanAggregate Co., supra,theBoard adopted the Examiner's Intermediate Report,whichsaid, in part (p. 920) :As I read the April letter [concerning proposed raises],itwas not aninvitation to the Union to consider and discuss the raises as a counterproposalto the Union's wage demands. It announced a fiat coupled with lip service tothe statutory duty to bargain with the Union. Unmistakablyimplicit in itslanguage is the thoughtthat if theUnion representative wished he could talkwith Price, but that, talk or not talk, and quite regardless of what might besaid, the Respondent was going to do exactlywhat it hadannounced... .In the presentcase,the 5-percent wage increase was not put forward as a counter-proposal to the Union's demands and Price's letter refers to possible further bar-271nAmerican Aggregate Co., Inc,125 NLRB 909, 921, enfd. 285 F2d 529 (CA 5),Price, bargaining for another employer, also proposed a procedure under which strikes.were the employees'only real remedy. SHOVEL SUPPLY COMPANY473gaining only as to wages. SeeHerman Sausage Co., Inc.,122 NLRB 168, 171-172,enfd. 275 F.2d 299 (C.A. 5).Itwill be recalled that the Union had at one time offered to take monetarywage increases in lieu of its other demands. In lieu of 6 paid holidays, it hadoffered to take 6 cents in wages, and it had later reduced its demand to 4 paidholidays. It had also offered to take 3 cents in lieu of 3 days death in the familyleave, and had subsequently reduced this demand to 2 days. Additionally, it hadoffered to forgo jury pay, for which it had previously offered to take a 1-centwage increase. Substantial agreement had been reached on payment for work onthe 6th and 7th consecutive days, in lieu of which the Union had asked 4 cents inwages. Thus, it was likely that, with the agreements reached and Respondent's out-standing offers on many issues, a final contract could be reached by a wage increaseof substantially less than the 20 to 25 cent total the Union had asked on an "inlieu" basis. The record contains evidence of wages paid to nine employees. Theseaverage $2.13 per hour. If they are representative, a 5-percent increase would beover 10 cents. As Respondent emphasizes in its brief, it put the 5-percent wageincrease "into effect without precluding bargaining on wages," and has neverclaimed economic inability to meet the Union's demands.The inference is inescapable that Respondent feared that the 5-percent wageincrease which it had decided to grant would bring it dangerously close to agree-ment, and that its withdrawal of prior agreements and offers was motivated solelyby the desire to avoid this result.With no attempt to counteract this inference, in his brief, Respondent's counsel,who is also its bargaining agent, says simply:Counsel for General Counsel seems to be saying that having once made anoffer the company is precluded from later changing its position. If the Unionwas so anxious to have these items incorporated in a contract, then it shouldhave agreed to a contract while these proposals were on the table. The lawdoes not require the submission of irrevocable offers by either party.At least as early as 1954, the Court of Appeals for the Fifth Circuit rejected thiscavalier approach to an employer's bargaining obligation saying, inN.L.R.B. v.International Furniture Co.,212 F.2d 431, 433 (C.A. 5):The Respondent's reversal of position, its withdrawal of previous agree-ments, and its insistence upon substituting terms that had once been discarded,are indicative of a lack of good faith.That court has reaffirmed this ruling as recently as July 21, 1966.San AntonioMachine & Supply Corp. v. N.L.R.B.,363 F.2d 633. There have been numeroussimilar holdings by the Board and the courts. In addition to the cases cited by thecourt inSan Antonio Machine,see, e.g.,Newberry Equipment Co.,157 NLRB1527;The Marley Co.,150 NLRB 919,922;Mrs. Fay's Pies, Inc.,145 NLRB 495.508, enfd. 341 F.2d 489 (C.A.9);Newberry Mill, Inc.,141 NLRB 1167, 1168.28On the basis of the stipulation of facts, with attached documents, submitted bythe parties on June 1, 1966, I find that after the hearing in this case Respondentnot only continued in its refusal to bargain in good faith but increased the extentof its bad faith.I therefore conclude that at all times since on or about April 16, 1965, the dateof the first negotiating session, Respondent has failed to bargain with the Union ingood faith, in violation of Section 8(a)(5) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the Respondent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent flagrantly violated Section 8(a)(5) of the Actby unilaterally granting holiday pay for December 24 and 25, 1965; by dilatory28 In view of the plethora of pertinent Board and court decisions, I feel it worthy ofnote that Respondent's brief contains no citation of authority. Nor, indeed, does the briefcontain any analysis of the record in the light of precedent or any record references. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDtactics and sham bargaining throughout; and by withdrawing agreements previouslygiven and proposals previously made, I will recommend the entry of an appropriateorder.Respondent will be required to restore its agreement on all issues as towhich agreement had been reached in the course of the negotiations and, as to anyother issues, restore its best prior offer. These agreements and offers are to remainoutstanding until superseded by mutual agreement of Respondent and the Unionor until any such offers have been definitely rejected by the Union. In addition,since the Union agreed to Respondent's granting a 5-percent wage increase, subjectto further bargaining as to wages, Respondent will be forbidden to withdraw it,in whole or in part, until a final collective-bargaining agreement has been reachedand signed.29Respondent's recent conduct manifests a marked intensification of the nature ofitsviolations. Respondent's attempted withdrawal of its agreement to arbitration ofgrievances and a no-strike clause-the "complete effectuation of the federal policy"(Steelworkers v.Warrior & Gulf Navigation Co.,363 U.S. 574, 578)-leads me toconclude that, absent special provision in the remedial order, Respondent mightpropose other provisions inimical to the Federal policy. Because of the worseningcourse of Respondent's conduct, it is doubtful that the Board's usual bargainingorder will be fully effective. Cf.Steelworkers v. N.L.R.B. [H. K. Porter Co.], 363F.2d 272 (C.A.D.C.):It is clear from the record in this case that the prior order of the Board,drawn, as is the order in suit here, in terms of the statute, requiring the com-pany to bargain in good faith, was ineffective... .To avoid the repetition of Board proceedings which was necessary inSteelworkers[H. K. Porter Co.],Iwill recommend that the order in the present case providethat, in addition to being required to restore the agreements for arbitration and ano-discrimination, no-strike, and no-lockout clause, Respondent be prohibited fromproposing or urging any change in the outstanding proposal which would have theeffect of encouraging resort to strikes or lockouts as means of composing differ-ences between Respondent and its employees or the Union.These specific provisions will, of course, be included in addition to the cease-and-desist and affirmative bargaining orders customary in cases of this sort. While theorder will not require Respondent affirmatively to agree to any of the Union'sspecific demands, it will have the effect of prohibiting Respondent from "reiterat-[ing] positions which (assuming this Decision stands) it has heretofore espoused inbad faith."Roanoke Iron & Bridge Works, Inc.,160 NLRB 175.CONCLUSIONS OF LAWBy unilaterally granting pay for holidays observed on December 24 and 25, 1965;by engaging in dilatory tactics and sham bargaining; and by withdrawing from tenta-tive agreements reached and rescinding concessions and proposals previously made,Shovel Supply Company, Inc., Respondent, has engaged in unfair labor practiceswithin the meaning of Sections 8(a)(5) and (1) and 2(6) and (7) of the Act sinceApril 16, 1965.RECOMMENDED ORDERRespondent, Shovel Supply Company, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with International Union of Electrical,Radio and Machine Workers, AFL-CIO, as the exclusive representative of allemployees in the following appropriate unit:All production and maintenance employees, including all shipping and receiv-ing employees, employed at Respondent's Dallas, Texas, plant, exclusive ofoffice clerical employees, over-the-road truckdrivers, guards, watchmen, andsupervisors as defined in the Act.(b)Withdrawing tentative agreements previously reached with the Union exceptto the extent that such agreements may be superseded by subsequent mutual agree-ment of the Union and Respondent.2DNo specific provision is necessary concerning the pay granted for the Christmas holi-days in 1965,since that is a fully executed transaction not now subject to reopening orrecissionby Respondent SHOVEL SUPPLY COMPANY475(c)Withdrawing proposals of contract provisions it has previously made to theUnion except to the extent that such proposals may be superseded by agreementreached with the Union or rejected by the Union.(d) Proposing or urging any changes in the terms of its outstanding contractproposals which, if adopted, would tend to encourage or increase resort to or reli-ance on strikes or lockouts in the conduct of Respondent's labor relations.(e)Making any unilateral changes affecting employees in the unit represented bythe Union with respect to wages, hours, and conditions of employment (includingholiday pay, bonuses, presents, or other benefits irrespective of their designation).(f)Bargaining in bad faith with the Union or engaging in dilatory tactics duringnegotiations.2Take the following affirmative action, which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively in good faith with the above-named Unionas the exclusive representative of all the employees in the appropriate unit andembody in a signed agreement any understanding reached.(b)Renew its offer to accept the contract terms embodied in its original contractproposal as modified by later concessions to or agreements with the Union.(c)Keep in effect, subject to further collective bargaining, the 5-percent wageincrease put into effect on April 4, 1966.(d) Post at its plant in Dallas, Texas, copies of the attached notice marked"Appendix." 30 Copies of said notice to be furnished by the Regional Director forRegion 16, after being signed by a representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 16, in writing, within 20 days fromthe date of this Recommended Order, what steps Respondent has taken to complyherewith 31301n the event that this Recommended Order is adopted by the Board the iNords "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."311n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively in good faith concerning wages,hours, and other terms and conditions of employment with International Unionof Electrical Radio and Machine Workers, AFL-CIO, as the exclusive repre-sentative of the employees in the unit described below by making unilateralchanges affecting employees with respect to wages, hours, and terms and con-ditions of employment.WE WILL NOTrefuseto bargain collectively in good faith with the above-named Union by engaging in dilatory tactics.WE WILL NOT unilaterally make changes in wages and other terms and con-ditions of employment (including holidays, bonuses, presents, or other benefits,no matter how designated), without consulting and negotiating with the above-named Union.WE WILL NOT refuse to bargain collectively in good faith with the above-named Union by withdrawing from agreements previously reached or with-drawing offers or concessions we have previously made.WE WILL on request bargain collectively in good faith with the above-namedUnion as the exclusive bargaining representative of all the employees in theunit described below, and WE WILL embody in a signed agreement any under-standing reached. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL restore our acceptance of all agreements tentatively reached withthe Union and our best previous offers on all other contract terms.The bargaining unit is:All production and maintenance employees, including all shipping and receiv-ing employees, employed at our Dallas, Texas, plant, exclusive of office cleri-cal employees, over-the-road truckdrivers, guards, watchmen, and supervisorsas defined in the Act.All our employees are free to become, remain, or refrain from becoming orremaining members of the above-named or any other labor organization.SHOVEL SUPPLY COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room8A24, Federal OfficeBuilding, 819Taylor Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Bricklayers&Masons International Union Local No. 3 and FrankS.Llewellyn,SecretaryandEasternWashingtonBuildersChapter of the Associated General Contractorsof America,Spokane,Washington.Case 19-CB-1059-1.December 30, 1966DECISION AND ORDEROn June 29, 1966, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondents filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.The Trial Examiner found that the Respondents violated Section8(b) (3) of the Act by insisting to impasse upon a nonmandatory162 NLRB No. 46.